DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
In line 1 of the claim, “removal a parasite” should be replaced with “removal of a parasite” or the like in order to maintain grammatical consistency within the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10-16, 22-23, and 32-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hjertenes (NO20131294 A1).
	Regarding claim 1, Hjertenes discloses a method for facilitating removal of a parasite attached to a fish, comprising:
Treating the fish with an aqueous solution comprising an ionic compound (see attached translated description of Hjertenes; page 2, lines 35-39, “…the freshwater comprises an additive which at least acts inactivating the crustacean parasite. The additive may comprise KCI…isoeugenol…,”)
wherein the treating does not significantly harm or kill the fish (page 2, lines 48-49, “…transfer the fish to seawater after exposure…,”).  

Regarding claim 2, Hjertenes discloses the limitations of claim 1, and further discloses wherein the parasite is selected from the group consisting of: a parasitic crustacean (e.g., a sea louse), a parasitic aquatic arthropod, a Platyhelminthes, and a leech (page 2, lines 35-39).

Regarding claim 3, Hjertenes discloses the limitations of claim 1, and further discloses wherein the fish is a salmon, carp, tilapia, catfish, halibut, cod, swordfish, haddock, bass, grouper, trout, and/or tuna (page 4, lines 36-43, “A pretest was conducted in vivo with salmon in seawater at 10 ° C…,”).

Regarding claim 4, Hjertenes discloses the limitations of claim 1, and further discloses the step of treatment with an aqueous solution comprising placing the fish in the aqueous solution for about 60 minutes or less (page 4, lines 40-41, “It was also estimated that the fish could be maximally exposed to this concentration of isoeugenol for 4 minutes,”).

Regarding claims 10-12, Hjertenes discloses the limitations of claim 1, and further discloses wherein the ionic compound is a potassium salt, a chloride salt, and the ionic compound being potassium chloride (page 2, lines 35-39).

Regarding claims 13-15, Hjertenes discloses the limitations of claim 1, and further discloses the aqueous solution comprising:
two or more ionic compounds (page 2, lines 35-39), 
seawater (page 4, line 36, “…salmon in seawater…,”), and
freshwater (page 2, lines 35-37, “…specifically to freshwater for treating fish…,”).

Regarding claim 16, Hjertenes discloses the limitations of claim 1, and further discloses wherein the ionic compound is present in the aqueous solution at a concentration of about 100 ppt or less (page 2, line 24, “…salinity less than 0.5%...,”).

Regarding claim 22, Hjertenes discloses the limitations of claim 1, and further discloses a step of agitating a surface of the fish (page 2, lines 48-49, “exposing the fish to the freshwater solution for a desired time; and e) transfer the fish to seawater after exposure,”).

Regarding claim 23, Hjertenes discloses the limitations of claim 1, and further discloses wherein the step of agitating occurs prior to the step of treating the fish with the aqueous solution, substantially concurrently with the step of treating the fish with the aqueous solution, or after the step of treating the fish with the aqueous solution (page 2, lines 48-49).

Regarding claim 32, Hjertenes discloses the limitations of claim 1, and further discloses placing the fish in a controlled environment (page 4, line 36, “A pretest was conducted in vivo with salmon in seawater at 10 ° C,”), and measuring the parasite concentration in the controlled environment both before treatment with the ionic compound and after treatment with the ionic compound (page 4, lines 36-43, “Salmon lice that had fallen off were collected and transferred to running clean seawater. The salmon lice were observed the following day,”).

Regarding claim 33, Hjertenes discloses a method for facilitating removal of a parasite attached to a fish comprising treating the fish with an aqueous solution comprising an ionic compound at a concentration of between about 1-5ppt (page 2, line 24).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hjertenes in view of Bradbury (US 2020/0093123 A1).
Regarding claim 26, Hjertenes discloses the limitations of claim 22, but does not appear to specifically disclose wherein the step of agitating the fish occurs via mechanical means.
Bradbury teaches a step of agitating a fish via mechanical means (paragraph 0021, “In one embodiment, the emulsion is applied to the area, surface, object, pest breeding site, or material by an aerosol container with a spray nozzle, a spray gun, a pump sprayer, a trigger sprayer, a pressurized spraying device, a sponge, a brush, a roller, an irrigation spray, or a crop duster helicopter or airplane,”; paragraph 0134, “Topical treatment of infected fish can be accomplished by netting infected fish and applying a contemplated composition by hand (brushing, spraying, sponging, dipping, etc.),”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hjertenes and include wherein the step of agitating the fish occurs via mechanical means, as taught by Bradbury, in order to permit applying an anti-parasite solution to a fish body or a fish area of interest (e.g., Bradbury, paragraph 0021; paragraph 0094, “In one specific embodiment, the compositions and methods described herein directly or indirectly reduce the occurrence or severity of diseases in fish by reducing the prevalence of sea lice infections that lead to or exacerbate such diseases,”; paragraph 0134).

Regarding claim 27, Hjertenes as modified discloses the limitations of claim 26, and further discloses wherein the mechanical means are or comprise scrubbing, shaking, and/or rolling (e.g., Bradbury, paragraphs 0021 and 0134).

Regarding claim 28, Hjertenes discloses the limitations of claim 22, but does not appear to specifically disclose wherein the step of agitating the fish occurs via at least one stream of liquid.
Bradbury teaches a step of agitating fish occurring via at least one stream of liquid (paragraphs 0021 and 0134; see “spraying” in both paragraphs).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hjertenes and include wherein the step of agitating the fish occurs via at least one stream of liquid, as taught by Bradbury, in order to permit applying an anti-parasite solution to a fish body or a fish area of interest (e.g., Bradbury, paragraphs 0021, 0094, and 0134; see the discussion for the rejection of claim 26).

Regarding claim 29, Hjertenes as modified discloses the limitations of claim 28, and further discloses wherein the liquid is seawater, fresh water, the aqueous solution as used in the treatment step, or a mixture thereof (e.g., Bradbury, paragraph 0100, “Generally and without limitation, contemplated compositions can be formed by the addition of emulsions or micro-emulsions described herein to water, an aqueous liquid, an oil-based liquid, a concentrated liquid, a gel, a foam, an emulsion, a micro-emulsion, a nano-emulsion, a slurry, a paint, a clear coat, a wax…,”).

Regarding claim 30, Hjertenes as modified discloses the limitations of claim 28, and further discloses wherein the step of agitating occurs via at least one stream of gas (e.g., Bradbury, paragraph 0021, “…the emulsion is applied to the area, surface, object, pest breeding site, or material by an aerosol container with a spray nozzle, a spray gun, a pump sprayer, a trigger sprayer, a pressurized spraying device…,”).

Prior Art References
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and in at least claim 1. For example, Kandal (WO 2017150988 A1) discloses a method for facilitating removal of a parasite attached to a fish, comprising treating the fish with an aqueous solution comprising an ionic compound (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODUTT M BASRAWI whose telephone number is (571)272-5425. The examiner can normally be reached Mon. - Fri. 9:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.B./Examiner, Art Unit 3647                                                                                                                                                                                                        

/BRADY W FRAZIER/Primary Examiner, Art Unit 3647